Case: 3:19-cv-00234-NBB-RP Doc #: 132-11 Filed: 10/26/20 1 of 3 PageID #: 1024




                     Exhibit K
          Suggested line for Running Header
 Case: 3:19-cv-00234-NBB-RP Doc #: 132-11 Filed: 10/26/20 2 of 3 PageID #: 1025
                                                                                  1

 1                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF MISSISSIPPI
 2                                   OXFORD DIVISION

 3
          DR. AMY R. WOODS                                                PLAINTIFF
 4
          VS.                                  CAUSE NO. 3:19-CV-00234-NBB-RP
 5
          MHM HEALTH PROFESSIONAL, LLC, D/B/A
 6        CENTURION PROFESSIONALS;
          MANAGEMENT & TRAINING CORPORATION;
 7        JESSE WILLIAMS, INDIVIDUALLY; AND
          JOHN DOES 1-9                                                  DEFENDANTS
 8

 9

10        ************************************************************

11
                     DEPOSITION OF REPRESENTATIVE BILL KINKADE
12

13        ************************************************************

14

15

16

17                     TAKEN AT THE INSTANCE OF THE PLAINTIFF
                             VIA ZOOM VIDEOCONFERENCE
18                  ON OCTOBER 7, 2020, BEGINNING AT 2:44 P.M.

19

20

21

22

23                            GENA MATTISON GLENN, CSR 1568
                                  Glenn-Henry Reporting
24                                 Post Office Box 492
                             Amory, Mississippi 38821-0492
25                                gena.glenn@gmail.com
                                     (662) 315-2613
            Case: 3:19-cv-00234-NBB-RP Doc #: 132-11 Filed: 10/26/20 3 of 3 PageID #: 1026
                                                                                        10

            1        was a new warden, and things weren't smooth.

            2        The transition was difficult.              And I believe

            3        that that pastor's name was Stephen Bittick.

            4               Q.     Bittick?

            5               A.     Uh-huh.     And I believe his wife worked

            6        at the facility, but I never spoke directly with

            7        any of the staff there.

            8               Q.     Do you know Dr. Amy Woods?

            9               A.     I do.

14:51:58   10               Q.     How do you know her?

           11               A.     Well, I know her through the Chamber

           12        of Commerce, which, you know, I served Chamber

           13        of Commerce as president for the last 20 years.

           14        I've been involved in the Chamber.                 And, of

           15        course, Amy is -- was a devout church member.

           16        She's a neighbor to the Chamber and a very

           17        active part of the community.

           18                      I know her husband rather well.               I

           19        know Dr. Woods because -- just because she was a

14:52:24   20        doctor.     She's well respected.            I know a lot of

           21        the Woods family.

           22                      And I happened to visit on an open

           23        house at the Marshall County facility.                  And this

           24        was probably in '17, I guess.              2017.     Could have

           25        been '18, but an open house.              And I was touring

                                 GLENN-HENRY REPORTING (662) 315-2613
